Exhibit 10.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED LEASE AGREEMENT NO. 3

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 3 (this
“Amendment”) is made and entered into as of September 23, 2015 by and between
HPT TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 3, dated as of June 9, 2015 (the “Lease”), pursuant to which
Landlord leases to Tenant and Tenant leases from Landlord certain land and
improvements, all as set forth in the Lease; and

 

WHEREAS, pursuant to the Lease, HPT TA Properties LLC leases to Tenant its
leasehold interest in certain land having an address at 1702 West Evergreen,
Effingham, Illinois, as further described on Exhibit A-11 to the Lease (the
“Effingham Land”), which Effingham Land is owned by Tenant;

 

WHEREAS, as of the date of this Amendment, HPT TA Properties LLC has acquired
the Effingham Land from Tenant; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Effingham
Land as part of the Land (as defined in the Lease);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
such terms in the Lease.

 

2.                                      Effingham Land.  Landlord and Tenant
hereby confirm that the Land includes the Effingham Land.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“Minimum Rent” shall mean Forty-Nine Million Twenty-Two Thousand Five Hundred
Fifty-One and 65/100ths Dollars ($49,022,551.65), subject to adjustment as
provided in Section 3.1.1(b).

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

2

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

3

--------------------------------------------------------------------------------